Citation Nr: 0212000	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  95-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1. Entitlement to service connection for a kidney condition.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from June 1965 to February 
1968.

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2000, on appeal from rating decisions of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  Upon its last review, the Board 
reopened the appellant's previously denied claim of 
entitlement to service connection for a kidney condition.  
That claim, as well as the appellant's claim of service 
connection for PTSD, was remanded to the RO for further 
development of the record.  

Having reviewed all of the evidence of record, the Board is 
of the opinion that the claims are ready for appellate 
review.


FINDINGS OF FACT

1. The appellant is not a veteran of combat.

2. There is no corroboration for the appellant's account that 
he sustained trauma to his kidneys during an in-service 
incident.

3. The appellant's kidney disorder did not occur in, or was 
not aggravated by, any incident of military service.

4. The appellant is not diagnosed to have PTSD.


CONCLUSIONS OF LAW

1. A kidney disorder was not incurred in or aggravated by 
military service and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).

2. PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  

Firstly, the RO has obtained all medical records reflecting 
treatment for the disorders in question.  In December 1978, 
the RO requested and obtained the treatment records of Arthur 
Beck, M.D., reported by the appellant to have treated him for 
a kidney condition.  In his response, Dr. Beck reported that 
he had only treated the appellant for a vision deficiency.  
In August 1979, the Gunnison Family Medical Center forwarded 
records of treatment afforded the appellant in June 1979 for 
kidney pain, as reported by the appellant.  In a January 1995 
letter, in the context of a request by the RO to provide 
substantiating information for his claim, the appellant 
reported that the family physician who treated him while on 
leave from military service, Arthur Beck, M.D. was "long 
deceased."  

The appellant has also reported being under relative constant 
care by VA physicians since 1978 for his kidney disorder, and 
since approximately 1994 for his claimed psychiatric 
disorder.  In development of the claim, the RO obtained 
complete VA medical records from medical facilities in Miami, 
Florida and Denver, Colorado.  The appellant has not 
reported, and the record does not suggest, that other VA 
records exist and have not been obtained.  Duplicate and 
updated copies of these records were obtained after the 
Board's May 2000 remand.

The appellant has also been informed of the laws and 
regulations pertaining to obtaining service connection for 
the disorder.  See Statement of the Case dated in May 1995; 
Supplemental Statements of the Case dated in July 1995, June 
1996, October 1996 and March 2002.   

Finally, the appellant was specifically apprised of the 
provisions of the VCAA and how they applied to his claims by 
letter dated in November 2001.  He was provided with a 
listing of all relevant evidence that had been obtained to 
support both claims, and advised that there was no further 
evidence that was outstanding to obtain, although he had the 
opportunity to submit further evidence and argument in 
support of the claim.  

In November 2001 and through his representative, the 
appellant reported that he obtained medical care only at the 
VA facilities from which the RO had already obtained records, 
and that he desired that the Board proceed with appellate 
consideration of his claims forthwith.  There being no 
further information outstanding, the Board is unable to find 
that further apprisement towards substantiation of the claim 
is necessary.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


The Merits of the Claims

The appellant contends that he has a kidney disorder and PTSD 
that both stem from a single, in-service incident, where he 
was assaulted by pipe-wielding fellow soldiers.  He argues 
that although his kidney disorder has been diagnosed to be 
congenital in nature, it was aggravated by the in-service 
assault.  He further contends that he developed PTSD as a 
direct result of the service incident in question.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board has carefully examined all of the evidence of 
record, and is of the opinion that the clear preponderance of 
the evidence is against the claims.  As to the appellant's 
kidney claim, the record does not reflect that the appellant 
sustained trauma to his kidneys as he recently has reported.  
In this respect, the appellant's claim fails on prongs one 
and three of the inquiry that is outlined above.  As to the 
appellant's claimed psychiatric disorder, the record does not 
substantiate that the appellant has the claimed disorder, 
thus precluding a grant of service connection under the first 
component of the foregoing paragraph.  


The Service Medical Records:

Both of the appellant's claims stem from his account of an 
in-service assault he claims to have sustained in December 
1965.  In a January 1995 letter, the appellant stated that he 
was assaulted in December 1965 while he was on his way to a 
bar.  He stated that he was hit in the head with a pipe and 
that he "was severly (sic) beaten and kicked in [his] 
kidney."  The appellant added that this had aggravated his 
kidney condition and that he had had continuous symptoms 
thereafter.  The appellant added that contrary to his service 
medical records, he was not intoxicated on the night in 
question.   

However, the appellant's service medical records do not 
demonstrate that he was beaten with a pipe or kicked in the 
kidneys as he has alleged.  The records include a December 1, 
1965, chronological record of medical care, where a service 
department medical care provider in Okinawa recorded that the 
appellant reported to a military hospital emergency room in 
an intoxicated condition.  He was noted to have received a 
laceration in the area of the right zygomatic area, which the 
appellant reported, had been sustained when an "unknown" 
assailant struck him.  Radiographic examination of his skull 
and a physical examination, including a neurological inquiry, 
revealed no abnormalities.  It was noted that a "small 
laceration" was washed and dressed.  

In a series of entries in November 1967, the appellant's 
service medical records also document that while the 
appellant was stationed at Fort Hood, Texas, it was noted 
that the appellant reported that he was seen by his family 
physician while on leave for a possible kidney infection and 
associated back pain.  

On January 22, 1968, the appellant completed a service 
department physical examination prepatory to his discharge.  
In a report of medical history questionnaire, the appellant 
denied having intestinal trouble, gall bladder trouble or 
gall stones, frequent or painful urination, kidney stone or 
blood in his urine, bone, joint or other abnormality, or 
nervous trouble of any sort.  He also denied having had any 
illness or injury other than that which was noted.  The 
appellant reported that he was "in excellent health."  In a 
separate report of medical examination, clinical evaluation 
of the appellant's abdomen and viscera, genitourinary system, 
neurological and psychiatric systems demonstrated no 
abnormalities.  In a summary of defects and diagnoses, the 
examining military medical officer reported that the 
appellant had amblyopia of one eye, which was also noted in 
the appellant's service entrance examination.  

The appellant's PULHES physical profile noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
2
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

On February 5, 1968, prior to his discharge, the appellant 
reported that there had been no change in his medical 
condition since undergoing the physical examination the 
previous month.  




The Kidney Disorder:

The appellant first sought service connection for a kidney 
disorder in December 1978.  In development of the claim, a 
November 1978 VA hospitalization record was obtained, 
reflecting that the appellant had been treated for a 
hydronephrosis secondary to a left ureteropelvic junction 
obstruction.  The hospital report reflects that it was then 
determined that although it had been suspected the appellant 
had a spastic colon, it had recently been discovered that the 
appellant had the hydronephrosis, which examiners described 
as a congenital condition.  There is no mention of any 
incident of the appellant's military service contained in the 
report.  

In a July 1979 statement, the appellant related that he never 
had any difficulties with his kidneys prior to active duty, 
and that he had consulted his family physician while on leave 
from military service.  The appellant provided other 
information as to then recent treatment for the kidney 
disorder, but did not mention or allude to any incident of 
military service or existent medical opinion as to the source 
of his kidney disorder.  

Obtained in the course of the appellant's then-pending claim, 
VA hospitalization reports of September 1979, December 1993, 
and July 1994 indicate that the appellant had undergone 
repair of the ureteropelvic junction obstruction, and that he 
was then underwent further surgical procedures.  There is no 
mention of any incidents of the appellant's military service 
in these reports, and all are silent as to any cause of the 
appellant's condition.  

In support of his claim, the appellant submitted a letter 
from Patrick Cadigan, M.D., who stated that the appellant's 
"left kidney injury diagnosed as a congenital kidney 
blockage could have been caused by an injury suffered in 1966 
when the [appellant] was assaulted during a racial incident 
during his military service."  Similarly, in a March 1996 
letter, D.M. Kaji, M.D. reported that she first treated the 
appellant two months earlier for a long history of kidney 
problems, and that "[the appellant] believes that his 
problems began following an episode of blunt trauma in 
1967."  

As is noted above, VA medical records documenting care of the 
appellant's kidney disorder have been obtained and show care 
since approximately 1978.  As to the cause of the disorder, 
there is no mention of any incident of the appellant's 
military service.  In a June 1997 chronological progress 
note, it is indicated that the appellant had a "congenital 
problem of obstruction of the [ureteropelvic junction]."  

In November 2000, and pursuant to the Board's remand of the 
previous May, the RO caused the appellant's VA claims folder 
to be examined by William D. Kaehny, M.D., acting chief of 
the Renal Section at a VA Medical Center and a professor of 
renal diseases and hypertension at a university medical 
school.  

In his report, Dr. Kaehny detailed the appellant's service 
and post-service medical history as reflected in the 
appellant's claims folder.  He also reported the appellant's 
account of having been assaulted while in service, as is 
described above, as well as the opinion of Dr. Cadigan.  

Dr. Kaehny opined that there was no incident of military duty 
that caused the appellant's left ureteropelvic junction 
obstruction and that "almost all are congenital."  He 
further observed that while there were some that were 
secondary to unusual causes, none of these agents were noted 
in the appellant's case.  Further, he noted that while those 
with ureteropelvic junction obstruction may have suffered 
injury from blunt trauma to a distended kidney, such a 
rupture would have resulted in urinary leakage and hematuria, 
none of which was noted in the appellant's case.  

The Board begins by observing that in the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran.  See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  It has also been 
observed that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. 
Cir. 1997).

With this background, the Board first finds that the evidence 
of record does not indicate that the appellant sustained 
trauma to the kidneys as he has alleged.  The record instead 
indicates that while in December 1965, the appellant 
sustained a "small laceration" to an area above his eye, 
from an unknown assailant, while he was intoxicated.  

The record thus belies the appellant late account of having 
been assaulted by trauma to the kidneys.  Indeed, because the 
appellant is not a combat veteran, the law requires that 
there be corroborative evidence of the claimed in-service 
event, either by way of service medical or other records.  
cf. 38 U.S.C.A § 1154(b); Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996).  Other than the appellant's late assertion 
of having been so assaulted, there is not a scintilla of 
corroboration for a finding that would support trauma to the 
kidneys in the manner alleged.  

The Board finds that the appellant's service medical records 
are highly probative, because contrary to the appellant's 
account of having sustained the trauma in question and having 
continuous renal difficulty thereafter, there is no mention 
in these reports of a continuing kidney difficulty as a 
result of the now claimed in-service assault.  

Moreover, the Board finds the appellant's service medical 
records generated contemporaneous with the assault highly 
probative because they were prepared for the specific purpose 
of diagnosis and treatment.  See, e.g., Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).  When 
these records are compared with the appellant's first account 
of his kidney disorder (which did not mention the alleged 
assault), and the appellant's late account, specifically 
provided in the course of a claim for compensation, the Board 
finds the appellant's account of being kicked in the kidneys 
to be unsupported in record and wholly false.  See Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994) (Observing that it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence.  

To this extent, the opinions of Drs. Cadigan and Kaji are of 
no probative value, as they are premised upon the assumption 
that the appellant's claimed in-service assault occurred as 
the appellant has alleged.  The law provides in this regard 
that the mere transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Leshore  v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Moreover, apart from the finding that the appellant was not 
the victim of the assault in the manner in which he alleged, 
the bulk of the informed medical evidence indicates that the 
appellant's congenital kidney disorder was not incurred or 
aggravated by military service.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).

Both under the VCAA as well as previously existing law, the 
affording of medical inquiry with accounting for all medical 
evidence is necessary for a proper and informed adjudication 
of the claim.  Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995). The 
evaluation of medical evidence involves inquiry into, inter 
alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
See, e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  

In this matter, the text of Dr. Kaehny's opinion reveals that 
the physician was well informed of the appellant's medical 
history, including as developed in his service medical 
records and post-service treatment.  Of particular note, 
based upon his comprehensive review of the record, Dr. Kaehny 
responded to the three central questions posed by this 
matter; involving the appellant's current diagnosis; 
probability of a military connection, and an assumed-to-be-
credible account of the appellant's claimed in-service 
trauma.  

Critically, in light of the Board's disposition of the claim, 
Dr. Kaehny opined that even assuming the appellant's account 
of the in-service assault to be credible, such an incident 
would not have led to the appellant's current disorder.

The Board observes that through his representative, the 
appellant has argued that the obtaining of Dr. Kaehny's 
opinion, without a separate medical examination, is violative 
of the ruling in Stegall v. West, 11 Vet. App. 268, 271 
(1998) (The compliance by the Board or the RO with a remand 
directive is neither optional nor discretionary, and failure 
to so comply results in error as a matter of law).

The Board finds this contention is without merit.  First, the 
Board notes that Stegall did not address expressly the 
situation here where the factual premises underlying the 
original directive have changed since the Board's remand.  
Based upon a review of the entire record, including the 
demonstration that the claim that PTSD had been diagnosed was 
false, the Board now has and must conclude that the 
claimant's evidentiary assertions in support of his claims 
for monetary benefits completely lack credibility. Not only 
does the contemporary evidence from service refute the 
allegation of blunt trauma to the kidney, but also the most 
recent examiner further pointed out that the record fails to 
reflect the presence of urinary leakage and hematuria which 
would have been the key indicators of blunt trauma.  If there 
was no injury or disease in service, then the question of 
whether a current disability is causally related to service 
is moot.  As the Court held in Soyini v. Derwinski, 1 Vet. 
App. 540 (1991):

. . . strict adherence [to the law] does not 
dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support 
of the result in a particular case.  Such 
adherence would result in the Court's 
unnecessarily imposing additional burdens on 
the [Board of Veterans' Appeals] and [the 
Department of Veterans Affairs] with no 
benefit flowing to the veteran.  

Since it is overwhelmingly clear as a matter of fact and law 
that the veteran can not prevail on his claim for service 
connection if the Board finds there was no injury or disease 
in service that could be linked to a current disability, it 
would be a pointless waste of scare resources to seek a 
further medical opinion or examination in this matter.  See 
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).  

Second, it is clear that even assuming the credibility of the 
appellant's account, Dr. Kaehny had the same information 
before him in rendering this opinion that he would have had 
garnered from a personal interview with the appellant.  Dr. 
Kaehny's opinion is comprehensive, well-informed and directed 
towards resolution of the principal issues in this case, and 
a further remand for the purpose of another physical 
examination, simply for the examiner to obtain the 
appellant's now-oft repeated account of his claimed in-
service assault and his subsequent medical history, would 
serve no useful purpose and would only impose unnecessary 
burdens on VA and the Board.  See 38 U.S.C. § 7261(b); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini, supra.     

The appeal is therefore denied.


PTSD:

The appellant asserts that he has PTSD as a result of the 
claimed, in-service assault.  As noted above, after carefully 
reviewing the evidence of record, the Board observes that the 
appellant has not been diagnosed to have the disorder, and 
his claim fails on this basis.  

The appellant underwent a VA psychiatric examination in 
January 1979.  He reported that he had developed a nervous 
condition while in the Army at Fort Benning, Georgia.  The 
appellant was diagnosed to have an anxiety neurosis.  The 
examiner rendered no linkage of the appellant's anxiety 
neurosis to his military service.  

In a December 1995 statement, the appellant first reported 
that he was undergoing treatment for PTSD, associated with 
the alleged in-service assault.  In April 1996, the appellant 
stated that Terry Wilkins, M.D., a physician at a VA Medical 
Center, had rendered the diagnosis.

In due course of development of the appellant's claim, the RO 
obtained a copy of a VA psychiatric examination conducted in 
connection with an August 1995 hospitalization.  The 
appellant reported depression, decreased concentration, and 
possible suicidal ideation.  Other than its historical 
occurrence, the report of hospitalization and examination is 
devoid of any mention of the appellant's military service.  
In part, the appellant was diagnosed to have a major 
depressive episode, marijuana abuse, cocaine abuse, and 
opiate abuse and dependency.  

In another report of VA hospitalization dated in July 1996, 
the appellant was diagnosed to have a personality disorder 
with recurrent major depression.  It was noted that a 
diagnosis of PTSD had previously been specifically ruled out 
during the course of a prior hospitalization.  Examination of 
the appellant's claims folder confirms that during a November 
1995 hospitalization for prescription drug abuse, the 
appellant reported that he had been previously diagnosed to 
have PTSD, which had not been substantiated by the authors of 
the November 1995 hospitalization report.  

In a June 2000 statement, the appellant reported that it was 
during the 1995 to 1996 time frame that he had been diagnosed 
to have PTSD by Dr. Wilkins, a VA physician, and that he had 
been "put into a PTSD controlled study group, where [he] was 
put under many different tasks."  

In turn, and pursuant to the Board's remand, the RO obtained 
updated copies of the appellant's VA medical records from the 
facility at which the appellant claimed to have been so 
diagnosed and treated.  However, these records do not 
substantiate the appellant's account of having been found to 
have the disorder in question.  Indeed, the record indicates 
that the appellant has been repeatedly diagnosed to have a 
personality disorder and polysubstance abuse difficulties, 
without reference to any incident of his military service.  

Evidence submitted in support of a claim for VA benefits is 
generally presumed to be credible in the stage of 
development, unless the statements are inherently incredible 
or beyond the competence of the person making them.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993); see Samuels v. West, 11 Vet. App. 433, 
436 (1998)(Where veteran's account of having sustained post-
traumatic stress disorder precipitating stressors while 
serving in Vietnam rejected where evidence showed veteran 
never to have served in Vietnam).  

However, the appellant's account of having been diagnosed to 
have PTSD is not substantiated by record.  In this regard, 
the law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability.  In the absence of proof of a 
present disability, there is no valid claim presented.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  See 38 C.F.R. § 3.304(f) 
(Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.); 38 C.F.R. § 4.1; Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval 
VA's definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.").  

Because the appellant has not been diagnosed to have PTSD, 
his appeal is denied.  




ORDER

Service connection for a kidney disorder is denied.

Service connection for PTSD is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

